Citation Nr: 1623420	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-11 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.R.



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1981 to August 2005.  He passed away in April 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the cause of the Veteran's death.

The appellant and her daughter testified before the undersigned at a Travel Board hearing in April 2016.  A copy of the hearing transcript is of record.


FINDING OF FACT

The cause of the Veteran's death was Creutzfeldt-Jakob disease, which was not incurred in, or etiologically related to, his period of active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran's death certificate lists Creutzfeldt-Jakob disease (CJD) as the only cause of death, with an onset date of approximately 6 months prior to his death.  Although the Veteran was service-connected for multiple conditions, the appellant has not asserted that any service-connected condition caused or contributed to his death, and the other evidence does not reflect any additional cause of death.

CJD is a rare prion disease, existing in sporadic, familial, and infectious forms.  It is accompanied by rapidly progressing dementia and motor disturbances, among other manifestations.  See Dorland's Illustrated Medical Dictionary 538 (31st ed. 2007).

Service treatment records do not reflect any findings of CJD during the Veteran's period of active service, nor are there any documented complaints for any relevant symptoms.  However, the appellant has not asserted that the condition manifested during service.  Rather, she testified that the Veteran became symptomatic with mood disturbances, aggression, and other personality changes in November 2008.  See Hearing Transcript at 7-8.  This onset date is consistent with the interval reported on his death certificate.

The appellant asserts that the Veteran acquired CJD as a result of his military service, including is travel to various countries in service, including Germany, Saudi Arabia, South Korea, and Chile.  Id. at 12-14.  In support of this argument, she submitted a June 2009 private medical opinion from Dr. T.G.H.  He stated that while it was unknown how the Veteran contracted CJD, it is certainly possible that he was exposed to this disease while in the military.  He specified that there was certainly a significant possibility that he contracted the disease through his travels while in the military.

A VA opinion was obtained in February 2012, and the VA examiner concluded that it was less likely than not that the Veteran's CJD was related to service.  She identified several types of CJD.  "Spontaneous" or "sporadic" CJD occurs without explanation, and this type accounts for most cases.  It tends to develop later in life, usually around age 60.  A second type of CJD occurs through genetic mutation, and the examiner noted that about 5 to 10 percent of people in the U.S. with CJD have a family history of the disease or test positive for a genetic mutation associated with the condition.  The onset of this type occurs only slightly earlier than the sporadic type.  "Iatrogenic" CJD occurs as a result of certain medical procedures, such as cornea or skin transplants, undergoing brain surgery with contaminated instruments, receiving human growth hormone derived from human pituitary glands, or receiving a dura matter graft.  "Variant" CJD is linked primarily to eating beef infected with bovine spongiform encephalopathy (i.e., mad cow disease).  The examiner stated that the risk of contracting variant CJD from contaminated beef is difficult to determine.  However, in the United Kingdom, the current estimated risk of acquiring the condition from beef was 1 case in 10 billion servings.  The risk in other high-incidence countries was estimated to be very low as well, and it typically affected people at a much younger age, such as their late 20's.

Private treatment records dated February 2009 reflect a diagnosis of CJD, sporadic-type.

Based on the evidence of record, the Board finds that service connection for the cause of the Veteran's death is not warranted, as the overall weight of the evidence is against a finding that the Veteran's CJD is etiologically related to service.  First, there is no indication that the Veteran had familial CJD, as the evidence does not reflect a family history of the condition or any testing showing the appropriate genetic mutation.  Moreover, he did not undergo any of the medical procedures (or other similar procedures) identified by the examiner as being associated with iatrogenic CJD, particularly during his period of service.  Rather, he was diagnosed in February 2009 with sporadic CJD, which occurs without explanation as stated by the examiner.  This onset of the condition in this Veteran, around age 52 to 53, is generally consistent with the examiner's report that sporadic CJD occurs later in life.

The Board has considered the appellant's assertion that the Veteran acquired CJD as a result of his travels during service, including possible exposure to mad cow disease.  However, the June 2009 private medical opinion which echoed this assertion does not include any additional rationale or explanation to support the conclusion reached.  The failure of the physician to provide a basis for his/her opinion affects the weight of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Moreover, this opinion stated only that it was "possible" that the Veteran was exposed to CJD during service, and service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993).

The VA examiner also considered exposure to variant CJD, but noted that there was a very low risk associated with this type of CJD.  

In sum, the evidence indicates that the Veteran had been diagnosed with sporadic CJD, which accounts for most cases of CJD, is generally consistent with the onset of the condition in his 50's, and which occurs without explanation.  With respect to variant CJD, he was not diagnosed with this condition, his onset was not at a younger age as is typically the case, and the risk associated with this type is very low.  While it is possible that he incurred variant CJD in service, the preponderance of the evidence is against such a finding.

The appeal is accordingly denied.  The Board is grateful for the Veteran's many years of honorable service, and has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the appellant's claim.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the appellant was provided with the relevant notice and information in a June 2009 letter prior to the initial adjudication of her claim.  She has not alleged any notice deficiency during the adjudication of her claim.

VA also has a duty to assist the appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and post-service treatment records have been obtained and associated with the claims file.  A VA opinion was also obtained.  It documented and considered the relevant medical facts and principles and provided an opinion regarding the etiology of the Veteran's condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.

Finally, the appellant had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


